Herbert R. Brown, J.,
concurring. While I agree with the majority’s decision, I want, especially, to highlight the history behind the 1986 amendments to R.C. Chapter 4123. This background establishes that the legislature did not intend to include purely psychiatric conditions in the definition of “occupational disease.”
The Workers’ Compensation Act is a legislative grant. The court cannot replace the legislature’s views with its own.
*289As the majority points out, the first efforts to make a purely psychiatric claim compensable were through former R.C. 4123.01(C). In response, the legislature amended the definition of “injury” to specifically exclude purely psychiatric claims. Although the definition of “occupational disease” was amended at the same time, there was no reason to include a specific exemption for purely psychiatric claims because, administratively and judicially, they were not being classed as occupational diseases. Given this legislative history (which is unique to Ohio), I am not much persuaded by a head count of our sister states, dividing them into those who do and those who do not compensate job-caused mental disability.
As the majority states, prior to the 1986 amendments psychiatric claims were not filed as occupational diseases. Presumably the legislature knew this. We are not free, by a stroke of the judicial pen, to compensate that which the legislature has specifically excluded from compensation.
I wish the legislative history and the statutes before us did not so clearly preclude compensation for mental disability where there is no physical disability. Mental disability is real. It can be more disabling than many physical injuries and occupational diseases which are now compensated. Who, for example, believes that a carry-out clerk who suffers mental disability from being threatened, perhaps shot at and missed by a robber, should not be compensated?
The range of mental disability is vast. That range could include the worker who suffers headaches (or stress) as a consequence of having to perform work against a deadline. Such claims, many would argue, should not be compensated. If the full range of work-related stress is to be compensated, a staggering burden could be imposed upon the State Insurance Fund and the rates which would be assessed against employers. The criteria for compensating work-related psychiatric disabilities should be established by the General Assembly. In that body, the public policy considerations which underlie this complex subject can be addressed.
I am uncomfortable with today’s decision, though I believe it the one we must make, given the statutes and the legislative history. I am uncomfortable because our decision may result in denying compensation to those who should (as a matter of public policy) be compensated. Nearly everyone, I believe, would agree that some work-related mental disabilities should be compensated, even if there is no physical injury. Though it is for the legislature to establish the criteria, my hope is that this important issue can be addressed promptly and thoughtfully.